PRATT, J.
There are cases where the accident raises the presumption of negligence, but we do not think the present such a one. We are not able to say that a spicula would not be dislodged from a chisel by the blow of a heavy sledge when the chisel was in good order. There was no proof that the condition of the chisel, before the blow was struck, was a dangerous one; still less, that a reasonable examination would have disclosed danger. We are therefore of opinion that plaintiff failed to prove negligence on the part of defendant. Judgment for defendant.